Title: From James Madison to James Monroe, 26 July 1800
From: Madison, James
To: Monroe, James


Dear Sir
July 26. 1800
If this should get to Richmond before you leave it, it will afford you the pleasure of knowing that Mrs. Monroe continues in the good health in which you left her, and that your little son has mended more rapidly than could have been expected. His appetite, his increased strength, and his good humour, are all proofs of his improved situation. You will yourself we hope be a witness of it in the course of the ensuing week, and that your arrangements will be such as not to hurry you away from us. It occurs to me that in our conversation on the subject of superintendents of the Election in this County, I may have expressd myself too strongly as to a gentleman thought to be not entirely fitted for the service. The objections would not lie agst. him as an associate with two others; and if the time should not be passed, I take the liberty of suggesting him as an eligible member of the Commission. I find on reflection no reason to retract my observations in favor of the two others spoken of at the time. It is quite possible however that other names every way proper may have prevailed at the board. Yrs. affectionately
Js Madison Jr.
